de GRAFFENRIED, J.
The only questions presented to us for our consideration go to the sufficiency of the second count of the indictment, which charges “that before the finding of this indictment William Bonner carried a pistol concealed about his person on premises not liis own, or under his control, against the peace and dignity of the state of Alabama.”
The defendant demurred to this count, upon the ground that the act under which the indictment was found was unconstitutional. The act referred to is the act which was construed by the Supreme Court of Alabama in the cases of Felix Vines v. State, 58 South. 1038, *111and Jacob Isaiah v. State, 58 South. 53, at the present term. Following the ruling of the Supreme Court in the above cases, this court holds that the action of the trial court in overruling the demurrer to the second count of the indictment was correct.
The judgment of the court below is affirmed.
Affirmed.